         Case 1:14-md-02543-JMF Document 8324 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                      14-MD-2543 (JMF)

This Document Relates To:                                                        ORDER OF DISMISSAL
Eggert v. General Motors LLC, 18-CV-3812
Mistrot v. General Motors LLC, 16-CV-2919
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        On October 1, 2020, the Court granted the motion by the Potts Law Firm, LLP (the

“Firm”) to withdraw from its representation of Steven Eggert. See ECF No. 8173 (the “Order”).1

Pursuant to the Order, Mr. Eggert had ninety days — until December 30, 2020 — to file, in the

form of a new lawsuit, an amended and severed complaint as well as a Related Case Statement in

the United States District Court for the Southern District of New York, and to pay any filing fee

associated with filing a complaint pursuant to 28 U.S.C. § 1914(a). Id. ¶ 3. On January 6, 2021,

pursuant to Paragraph 5 of the Order, New GM filed a First Notice of Non-Compliance

pertaining to the Mr. Eggert’s failure to comply with the Order and requested that the Court

dismiss their claims without prejudice. See ECF No. 8139.2

        In light of the Mr. Eggert’s failure to file an amended and severed complaint by the

deadline set in the Order, Mr. Eggert’s claims are hereby DISMISSED without prejudice. Per


1
        Unless otherwise noted, all docket references are to 14-MD-2543.
2
         New GM’s notice indicated that although Mr. Eggert is currently an active plaintiff in
Eggert v. General Motors LLC, 18-CV-3812, the Firm’s motion to withdraw and subsequent
related orders and filings were instead filed in Mistrot v. General Motors LLC, 16-CV-2919,
where Mr. Eggert was previously a plaintiff prior to filing an amended and severed complaint
and commencing the new case. See ECF No. 8139, at 1 n.1. In any event, proof of service of the
relevant papers on Mr. Eggert has been filed. See ECF Nos. 8136, 8175, 8176. That said, all
filings relating to Mr. Eggert going forward should be on the MDL docket and in 18-CV-3812.
        Case 1:14-md-02543-JMF Document 8324 Filed 01/07/21 Page 2 of 2




Paragraph 6 of the Order, should Mr. Eggert file an amended and severed complaint, a Related

Case Statement, and a filing fee within the next thirty days, his dismissal will be vacated. If

Mr. Eggert does not submit the requisite filings within the next thirty days, New GM may

move to dismiss his claims with prejudice. See Order ¶¶ 5-6.

       In light of the process set forth in the Order and above, the Clerk of Court should not

terminate Mr. Eggert as a party at this time. The Court will direct the Clerk of Court to do so if

or when Mr. Eggert’s claims are dismissed with prejudice.

       In accordance with the Order, New GM shall serve a copy of this Order on the Affected

Plaintiffs and file proof of such service. See Order ¶ 5.

       SO ORDERED.

Dated: January 7, 2021                             __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
